PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Bahar et al.
Application No. 16/387,304
Filed: 17 Apr 2019
For: ELECTROLYSIS CELL ASSEMBLY UTILIZING AN ANION EXCHANGE MEMBRANE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed August 9, 2021 and supplemented on September 17, 2021 under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action mailed September 6, 2019, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the above-identified application became abandoned on December 7, 2019.  A Notice of Abandonment was mailed April 1, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1050; and; (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition filed August 9, 2021 differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Telephone inquiries concerning this decision should be directed to Irvin Dingle at (571) 272-3210.  

This application is being referred to Technology Center AU 1794 for appropriate action in the normal course of business on the reply received.


/Irvin Dingle/
Irvin Dingle                            				
Lead Paralegal Specialist                           				
Office of Petitions

cc:	Bamdad Bahar
	299A Cluckey Drive Suite A
	Harrington, DE  19952